NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHIYONG LI,                                     No.    15-71263

                Petitioner,                     Agency No. A087-715-963

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Shiyong Li, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) March 26, 2015 order denying his motion to

reopen proceedings.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen. Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002). We will reverse a denial of a motion to reopen only if the

denial was “arbitrary, irrational, or contrary to law.” Bhasin v. Gonzales, 423 F.3d

977, 983 (9th Cir. 2005) (internal citations and quotation marks omitted). We deny

the petition for review.

      The BIA did not abuse its discretion in concluding that Li failed to establish

prima facie eligibility for asylum. Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1228

(9th Cir. 2016). Li did not adduce “credible, direct, and specific evidence” to

demonstrate an objectively well-founded fear that he would be persecuted by the

Chinese government based upon his political activities in the United States. Malty

v. Ashcroft, 381 F.3d 942, 947 (9th Cir. 2004). As the BIA explained, Li has not

presented sufficient evidence that the Chinese government will target him in

China. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). For example, Li

is not a high-profile activist, he submitted articles that do not relate to him, and the

letter from his daughter is vague.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                           2                                     15-71263